DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
Claims 4 – 5 are pending and have been considered on the merits.  All arguments have been fully considered.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Torres et al. (US 2014/0105866) in view of Tan et al. (2014).
Torres teaches methods for preventing or treating Vibrio anguillarum infection (example 3), the method comprising administering to fish (an animal other than human) a composition comprising a bacteriophage F/00072, F/00074 or F/00075 (example 3, abstract, 0021) against Vibrio anguillarum (or a bacteriophage that can kill V. anguillarum cells) with a genome size of 48.6Kb (abstract, 0025, 0026).  The bacteriophage is administered to the water, or a medicine bath, or as a food additive (0041, example 3).
Torres does not teach the method wherein the bacteriophage is Vib-ANP-1 having the claimed genome size and sequence ID.  However, Torres teaches multiple bacteriophages to be Siphoviridae (0031, 0032, Table 1) which is the same family as that claimed by applicant (specification p.1), thereby demonstrating that Siphoviridae were known to be effective against V. anguillarum.  In addition, Tan teaches vibriophages against V. anguillarum (p.3128, 3131-3133, Table 2) wherein they exhibit variation in genome size, family and morphologies, and 
Absent evidence of an unexpected result, advantage or benefit, the claims are rejected.


Response to Arguments
Applicant reviews the standards for obviousness rejections and argues that the prior art does not teach the claimed deposited bacteriophage; that the claimed bacteriophage is novel and therefore uses of novel compositions are also novel; that the standards for 35 USC 101, 102 and 103 are different in that since the claimed bacteriophage is not publically known, it is novel and therefore unobvious.  Applicant additionally argues that while Tan teaches a range of bacteriophages having a range of infectivity, it also states that genomes of similar sizes have different infectivity rates and one would not expect different genome sizes to have the same activity; and that strength of antibacterial activity does not suggest the bacteriophages are 
However, these arguments fail to persuade.  
Regarding the argument that the prior art does not teach the claimed and deposited bacteriophage, it is agreed that the prior art does not teach the claimed bacteriophage. However it is noted that the claims are directed to a method for treating V. anguillarum infection and not a bacteriophage.  Thus, the argument is not commensurate in scope with the claimed invention.
Regarding the argument that the bacteriophage is novel and therefore uses of the bacteriophages are novel and unobvious, it is noted that novelty of the claimed bacteriophage has not been established.  Further, the claims are directed to a method for treating V. anguillarum infection and not a bacteriophage.  Thus, the argument is not commensurate in scope with the claimed invention.
Regarding the standards for 35 USC 101, 102 and 103, it is first noted that it is unclear why applicants points to statutes not applied by the pending rejections.  Regarding 35 USC 101 and 102, the arguments are moot since no rejections are pending pursuant to these statutes.  Regarding 35 USC 103, it is iterated that novelty of the claimed bacteriophage has not been established and that the claims are directed to a method for treating V. anguillarum infection and not a bacteriophage.  It is further iterated that as such, the argument is not commensurate in scope with the claimed invention.
Regarding Tan, it is maintained that the reference teaches a variety of bacteriophages with different genome sizes all exhibit activity against V. anguillarum.  This indicates that genome size does not predict activity, per se, but rather that variation in genome size predictable 
Regarding applicant’s assertion that minor difference result in substantially different results, in the instant case, the difference in genome size does not appear to result in substantially different results, but rather expected results for treating and preventing V. anguillarum infection with Siphoviridae bacteriophages.  As such, the argument is not persuasive.
Absent evidence of an unexpected result, advantage or benefit, the claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.